Citation Nr: 1116909	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953.  The Veteran died on April [redacted], 2008, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In an August 2009 substantive appeal, via a VA Form 9, the appellant reported that the Veteran had posttraumatic stress disorder (PTSD) for years and she believes that the Veteran's hypertension was a manifestation of his long standing anxiety condition.  The appellant asserts that service connection is warranted for the cause of the Veteran's death.  

As noted above, the Veteran died on April [redacted], 2008.  His initial death certificate, certified in April 2008, lists his immediate cause of death as acute myocardial infraction due to service-connected hypertension.  In February 2009, his death certificate was amended to list his immediate cause of death as acute myocardial infraction due to PTSD and hypertension.  

At the time of the Veteran's death, service connection was in effect for the following: PTSD, evaluated at 30 percent disabling; bilateral hearing loss, evaluated as noncompensable; tinnitus, evaluated at 10 percent disabling; and frostbite of the ears, evaluated at 20 percent disabling.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1) (2010).

A review of the record shows that the most recent VA outpatient treatment records related to the Veteran's service-connected PTSD from January 2008 to April 10, 2008 are of record.  The Veteran's death certificates indicate that he died at the East Texas Medical Center Emergency Room/Outpatient facility; however, these records are not associated with the claims file.   

In light of the appellant's contentions and the Veteran's death certificates, the RO should attempt to obtain any additional VA outpatient treatment records related to the Veteran's service-connected PTSD in April 2008 not previously obtained and the records of terminal hospitalization at the East Texas Medical Center in April 2008.  The RO should also obtain a VA opinion regarding whether the cause of Veteran's death is related to service or any service-connected disability, specifically his PTSD.  See 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  The RO obtain any additional VA outpatient treatment records related to the Veteran's service-connected PTSD dated in April 2008, and associate those records with the claims file.

2.  The RO should attempt to obtain the records of the Veteran's terminal hospitalization at the East Texas Medical Center in April 2008.  All relevant records obtained shall be associated with the claims file.  The appellant should be requested to sign the necessary authorization for release of the records from the East Texas Medical Center to VA.  All attempts to procure records should be documented in the claims file.  If the RO/AMC cannot obtain such records, a notification to that effect should be included in the claims file.  In addition, the appellant and her representative should be informed of any such problem.

3.  The RO should refer the appellant's claim to the appropriate physician for a VA medical opinion.  The claims file should be furnished to the examiner in conjunction with the opinion, and the examiner should indicate that the claims file was received.  The examiner is requested to review all pertinent records associated with the claims file, and specifically comment on the original and amended death certificates and the treatment records concerning the Veteran's service-connected PTSD.  After a review of all relevant records, the examiner must comment as to whether it was at least as likely as not that the Veteran's PTSD was a principal or contributory cause of his death.  (The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.)

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


